DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 24 November 2020.
Claims 1 has been amended and is hereby entered.
Claim 21 has been added
Claims 2 and 10 have been canceled. 
Claim 17 was previously canceled. 
Claim 20 was previously withdrawn from consideration.
Claims 1, 3-9, 11-16, 18-19, 21 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2020 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/416,295, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 1 as amended recites the limitations “increase a sampling frequency of determining the change in the resistance signal if the patient appears to be having an adverse respiratory event, or determine the change in the resistance signal at a low sampling frequency if the patient does not appear to be having an adverse respiratory event; or dynamically change a sampling frequency of the change in the resistance signal depending on patient data or a patient health event”. The provisional application does not disclose or provide support for increasing sampling frequency in response to a suspected adverse event; determining a change in resistance signal at a low sampling frequency if patient does not appear to be having an adverse respiratory event, or changing a sampling frequency depending on patient data or patient health event.
Claim 4 recites the limitation “wherein the sensor is mounted or integrated into an article of clothing.”  The provisional application does disclose or provide support for integrating sensors into clothing. 
Claim 5 recites the limitation “wherein the article of clothing is a belt”. The provisional application does not disclose or provide support for an article of clothing or a belt. 
Claim 7 recites the limitation “the mobile electronic device is configured to automatically collect data and to transmit data to a server when a predetermined event-based condition is 
Claim 8 recites the limitation “the mobile electronic device comprises a crowd sourcing application configured to receive data from the sensor attachment module, to transmit data to a server and to receive data from the server.” The provisional application does disclose a crowd sourcing application, but does not disclose or provide support for the application being configure to receive data from the sensor attachment module, to transmit data to a server and to receive data from the server. 
Claim 9 recites the limitation “the crowd sourcing application is configured to permit a user to manually tag an event or to enter descriptive data regarding an event.”  The provisional application does disclose a crowd sourcing application, but does not disclose or provide support for a user being able to manually tag an event or enter descriptive data regarding an event. 
Claim 12 recites the limitation “the map is a heat map”. The provisional application does disclose a map, but does not disclose or provide support for a heat map. 
Claim 15 recites the limitations “the server is configured to: train a respiratory distress detection model using machine learning techniques and one or more sets of training data, automatically detect an instance of suspected respiratory distress by an entity using the respiratory distress detection model, and Filing Date:November 3, 2017updating the respiratory distress detection model using at least a portion of the feedback data and machine learning techniques for use in detecting a second instance of suspected respiratory distress. The provisional application does disclose “machine learning” can be combined with a stretch sensor to detect signatures of pulmonary difficulties; can be combined with a crowd sourcing application; is employed to allow for or improve the detection of a respiratory event; can be used with the data processing system to improve system performance; to identify noise that may introduce false positives or errors. However, the provisional specification does not provide support specifically for “train a respiratory distress model” using “one or more sets of training data”, or “automatically detect an 
Claim 16 recites the limitation “the server is further configured to analyze the data collected from the mobile electronic devices to determine a further event or a next likely scenario.” The provisional specification does not disclose or provide support for analyzing the data to predict future events or next likely scenarios.  
Claims 1, 4, 5, 7-9, 12, 15, and 16 are not supported by the provisional application.  Furthermore, the provisional application fails to provide support for what is actually being claimed.  Accordingly, claims 1 and all dependent claims are not entitled to the benefit of the prior application. For purposes of this examination, a priority date of 11/03/2017 is being given for Claims 1, 3-9, 11-16, 18-19, 21.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-9, 11-16, 18-19, 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 contains recitation of “determine the change in the resistance signal at a low sampling frequency if the patient does not appear to be having an adverse respiratory event”, for which no support appears in the specification. A search for terms and partial terms “low sampling frequency”, “determine the change”, “change”, “low”, “reduc”, “decreas”, “does not appear”, “adverse” did not yield any support for this limitation and the concept of determining a change in the resistance signal at a low sampling frequency if the patient does not appear to be having adverse respiratory event.  The term “sampling” only appears in para. [0067] which does disclose that the sampling frequency can dynamically change and may be reduced (e.g., lower sampling frequency) when there “are no changes in the patient” to conserve battery.  No support can be found for determining a change in resistance signal at a low sampling frequency if the patient does not appear to be having an adverse respiratory event. 

Dependent claims 3-9, 11-16, 18-19, 21 inherit the deficiencies of their parent Claim 1, and are subsequently rejected.  

Claim 21 contains recitation of “wherein the processor is configured to transmit the change in the resistance signal to a mobile electronic device as an indication of an adverse respiratory event only if the change in the resistance signal, compared to the stored threshold 

Claims 1, 3-9, 11-16, 18-19, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, recitation of “determine the change in the resistance signal at a low sampling frequency if the patient does not appear to be having an adverse respiratory event” renders the claim indefinite, as it is unclear what is meant by this limitation and there is inadequate support for this limitation in the specification. As the claims are currently drafted, this 
Dependent claims 3-9, 11-16, 18-19, 21 inherit the deficiencies of their parent Claim 1, and are subsequently rejected.  
Claim 6 recites the limitation “the mobile medical device of Claim 1, wherein the mobile electronic device is selected from…”  There is insufficient antecedent basis for this limitation in the claim as Claim 1 has been amended to no longer include “a mobile electronic device”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 6, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wearable and Highly Sensitive Graphene Strain Sensors for Human Motion Monitoring, April 2014) in view of Cahan et al (US Publication 20180103899A1), further in view of Mulqueeny et al (US Publication 20120037159A1), further in view of Wong (US Publication 20170364653A1). 

Regarding Claim 1, Wang et. al. discloses the following: 
a strain sensor (Abstract teaches “A flexible and wearable strain sensor”) configured to be adhered to the skin of a patient (page 4667, first column, first paragraph, discloses “The device was wearable and biomedical compatible enough to…mould around human skin without any irritating feelings”) the strain sensor being configured to yield a resistance signal (page 4666, second column, last paragraph to page 4667, first column, first paragraph, teaches “As the stress was applied on the strain sensor, high‐density cracks generated in the network, leading to the decrease of current pathways decrease and the increase of resistance…It indicated that the sensor could be stretched by a tiny deformation of 0.2% with obvious resistance change, enough to be recorded” that is modulated by movements of a chest of the subject during respiration (page 4669, first column, first paragraph, teaches “As vital signs, respiratory and pulse are important to be detected in a hospital. GWFs‐PDMS‐tape sensor can be used to take those vital signs under both still state and movement state. The signals of the breathing rate and pulse rate are shown in Figure 5a,b, respectively, at two body states of still (black) and exercise (red). Each cycle represents a breath or a pulse. The peaks and valleys are assigned to the chest stretch and shrink, respectively, in breathing.” 

a sensor attachment module (SAM) comprising a measuring circuit configured to receive the resistance signal from the strain sensor and to measure a change in the resistance signal ([0006] “The apparatus further includes a processor module coupled with the strain gauge sensor. The processor module is configured to receive a sense signal generated by the strain gauge sensor and to extract therefrom a measurement of strain”; [0032] “The strain gauge 100 is attached to an object to be measured by a suitable attachment means, including, but not limited to, using adhesive (e.g., epoxy, cyanoacrylate, or the like), using a designated adapter to secure the strain gauge to an object to be monitored...As the object to which the strain gauge is attached is deformed, the metallic foil pattern 104 will also deform, thereby causing a change in electrical resistance of the strain gauge 100, as measured between nodes A and B. This resistance change, usually measured using a resistance bridge, such as a Wheatstone bridge, or alternative detection circuitry is related to the strain by a quantity known as the gauge factor”),
	Wang teaches a method of using strain sensors attached to the skin to yield a resistance signal modulated by the chest during respiration, but does not explicitly teach that a sensor attachment module comprising a measuring circuit receives the signal from the sensor and measures a change in resistance.  Cahan does teach using a strain sensor to measure resistance changes in which a measuring circuit receives the resistance signal to measure change.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Wang with these teachings of Cahan, use the measured change in resistance of the strain gauge to determine strain (Cahan [0038]).  

wherein the SAM comprises a processor configured to compare one or more characteristics of the change in the resistance signal with a stored threshold criteria ([0048] “in some embodiments the detector may implement a methodology illustrated in the flow chart of FIG. 2. At 220, a processor may access detection values of a feature set with data derived from signals of at least one sensor coupled with the respiratory treatment apparatus. The processor may then evaluate the detection values. For example, at 222, the processor may then compare the feature set of detection values with a set of stored data thresholds”) and to determine whether the change in the resistance signal is indicative of an adverse respiratory event ([0048]-[0049] teach “At 224, the processor may determine an occurrence of an asynchrony event between the respiratory treatment apparatus and a patient respiratory cycle based on the evaluation or comparison. Information of the detected events may be recorded in the memory of a device and/or output to a display apparatus. Similarly, it may be transmitted (e.g., via wired or wireless communication) for review or analysis with other processing apparatus” where [0271] teaches that a processing apparatus may be “a programmed general purpose computer having memory and one or more processors” which meets the instant specification’s description of a “mobile electronic device” at [0021]).  
	Wang/Cahan teach a mobile medical device which use a strain sensor to measure resistance signals modulated by movement of a subject’s chest, to determine if an individual is having an adverse respiratory event.  Wang/Cahan do not explicitly teach that the measured change in resistance signal is compared to a stored threshold criteria to determine whether the signal is transmitted as an indication of an adverse respiratory event.  Mulqueeny does teach using a processor to evaluate data derived from signals of a sensor coupled to a respiratory treatment apparatus, comparing them to stored thresholds, and determining if an asynchrony (a respiratory event) is occurring based on the comparison.  

 	Wang/Cahan/Mulqueeny do not disclose the following, but Wong, which is directed to a medical data monitoring system, does teach the following:  wherein the processor is configured to activate the measuring circuit to: increase a sampling frequency of determining the change in the resistance signal if the patient appears to be having an adverse respiratory event ([0036] “if one measurement from one monitoring device 102 a enters a range associated with an emergency (e.g., pulse below a predetermined threshold such as 60 beats per minute), data processor 410 can increase the polling frequency for all measurements from all the monitoring devices 102 a, 102 b, etc., connected to data processor 410”) or 
determine the change in the resistance signal at a low sampling frequency if the patient does not appear to be having an adverse respiratory event; or dynamically change a sampling frequency of the change in the resistance signal depending on patient data or a patient health event ([0036] “data processor 410 may use each specific protocol for accessing respective monitoring devices 102 a, 102 b, etc., and data processor 410 presents a unified interface to those monitoring devices from the perspective of downstream data consumers, e.g., a unified set of parameters for data access. This enables the frequency of polling for any individual measurement to be controlled by logic associated with various conditions. For example, if one measurement from one monitoring device 102 a enters a range associated with an emergency (e.g., pulse below a predetermined threshold such as 60 a, 102 b, etc., connected to data processor 410”).	
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Wang/Cahan/Mulqueeny with these teachings of Wong, to allow for increase in sampling rate when an adverse event is suspected, so that patient data may be captured and transmitted at a fine granularity during emergencies, which promotes optimal patient care, and data may be captured and transmitted at a coarse granularity at other times, which conserves system resources and improves network performance (Wong [0036]). 

Regarding Claim 3, Wang/Cahan/Mulqueeny/Wong disclose the limitations of Claim 1.  Wang further discloses a detectable resistance of the sensor is configured to change upon stretching of the strain sensor (page 4666 teaches “As the stress was applied on the strain sensor, high‐density cracks generated in the network, leading to the decrease of current pathways decrease and the increase of resistance…It indicated that the sensor could be stretched by a tiny deformation of 0.2% with obvious resistance change, enough to be recorded”; see also Fig 3a on page 4668, “Relative change of resistance in hand motion from stretch to clench”). 
	
Regarding Claim 6, Wang/Cahan/Mulqueeny/Wong disclose the limitations of Claim 1. Wang does not explicitly disclose an electronic mobile device, but Cahan further teaches the mobile electronic device is selected from the group consisting of a smartphone, a desktop computer, a laptop computer, a netbook, a tablet computer, a smartwatch, an augmented reality wear, a PDA (personal digital assistants), a server, a digital camera, an e-book reader, a video game platform, a television set-top box (or a television with computing capability), a kiosk, and a combination thereof ([0061] discloses “The data 
Wang/Cahan/Mulqueeny/Wong teach a system of obtaining strain sensor measurements from a sensor, measuring resistance change to determine if the signal is indicative of an adverse respiratory event, and increasing sampling frequency when an adverse event is detected.  Wang does not explicitly teach that the system includes a mobile electronic device such as a computer or smartphone, but Cahan does teach this.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Wang/Cahan/Mulqueeny/Wong with these teachings of Cahan, with the motivation of transmitting the data so that it can be further analyzed and compared with other data ([0061]).  

Regarding Claim 21, Wang/Cahan/Mulqueeny/Wong disclose the limitations of Claim 1. Mulqueeny further teaches: the processor is configured to transmit the change in the resistance signal to a mobile electronic device as an indication of an adverse respiratory event only if the change in the resistance signal, compared to the stored threshold criteria, is indicative an adverse respiratory event ([0048] “in some embodiments the detector may implement a methodology illustrated in the flow chart of FIG. 2. At 220, a processor may access detection values of a feature set with data derived from signals of at least one sensor coupled with the respiratory treatment apparatus. The processor may then evaluate the detection values. For example, at 222, the processor may then compare the feature set of detection values with a set of stored data thresholds. At 224, the processor may determine an occurrence of an asynchrony event between the respiratory treatment apparatus and a patient respiratory cycle based on the evaluation or comparison” – detect asynchrony based on comparison to threshold; [0049] teaches “Information of the detected events may be… transmitted (e.g., via wired or wireless communication) for review or analysis with other 
Mulqueeny may not explicitly teach the processor is configured to transmit the change in the resistance signal to a mobile electronic device, however, Cahan does teach this at [0061]: “To accomplish this, the strain sensor 704 further comprises a data transmitter 710 coupled with the A/D converter 708. The data transmitter 710 is configured, in one or more embodiments, to transmit data collected from the A/D converter 708 to a remote device (e.g., smartphone, computer, cloud service, etc.)”.  Mulqueeny teaches collecting sensor measurements associated with respiratory treatment and transmitting this data to a mobile electronic device. Cahan teaches transmitting data pertaining to change in resistance to a mobile electronic device.  The prior art differs only from the claim by the substitution of transmitting detection of sensor data with a change in resistance signal of Cahan’s system. The technical ability existed to substitute the components as claimed and the result of the substitution is predictable. 
Wang/Cahan/Mulqueeny/Wong teach a mobile medical device which uses a strain sensor to measure resistance signals modulated by movement of a subject’s chest, to determine if an individual is having an adverse respiratory event.  Wang/Cahan do not explicitly teach that the resistance signal is compared to a stored threshold criteria to determine whether the signal is transmitted as an indication of an adverse respiratory event and transmitting to a mobile electronic device when threshold is reached.  Mulqueeny does teach using a processor to evaluate data derived from signals of a sensor coupled to a respiratory treatment apparatus, comparing them to stored thresholds, determining if an asynchrony (a respiratory event) is occurring based on the comparison, and transmitting the detected event to a mobile electronic device.  
.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wearable and Highly Sensitive Graphene Strain Sensors for Human Motion Monitoring, April 2014) in view of Cahan et al (US Publication 20180103899A1), further in view of Mulqueeny et al (US Publication 20120037159A1), further in view of Wong (US Publication 20170364653), further in view of Chahine (WIPO Publication WO2017020111A1). 

Regarding Claim 4, Wang/Cahan/Mulqueeny/Wong do not disclose, but Chahine, which is directed to a garment configured for sensing movement of the underlying body via one or more sensors, does teach:   the strain sensor is mounted on or integrated into an article of clothing ([0008] Figure 1 is an example of a garment with sensors; See Fig. 1; [0025] teaches “Disclosed is a yoga suit (garment 10) with integrated stretch sensors 18”).
	Wang does teach that the sensor could be “placed inside clothing” (page 4667), but does not explicitly teach mounting or integrating the sensor into an article of clothing.  Chahine does teach integrating sensors into garments. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined system of Wang/Cahan/Mulqueeny/Wong with the teachings of Chahine in order to measure changes in resistance of the one or more sensors as representative of the movement of the underlying body portion when positioned adjacent to the one or more sensors (Chahine, Abstract).  
strain sensor to measure physiological movements such as breathing.  The substituted components were known, and it would have been obvious to substitute a “strain sensor” for a “stretch sensor” in clothing.  The prior art differs from the claim by the substitution of some components.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.

Regarding Claim 5, Wang/Cahan/Mulqueeny/Wong do not disclose, but Chahine, which is directed to a garment configured for sensing movement of the underlying body via one or more sensors, does teach:   the article of clothing is a belt ([0042] teaches “The application of the stretch sensors 18 to the body 14 can also be achieved by attaching them to a belt”). 
Wang teaches that the sensor could be “placed inside clothing” (page 4667), but does not explicitly teach that the article of clothing is a belt.  Chahine does teach integrating sensors into a belt. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined system of Wang/Cahan/Mulqueeny/Wong with the teachings of Chahine, because the belt can be applied form-fittingly around the body portion such that the sensor on or in the belt is positioned over the skin surface to be monitored (Chahine [0066]).

Claims 7, 11, 12, 13, 16, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wearable and Highly Sensitive Graphene Strain Sensors for Human Motion Monitoring, April 2014) in view of Cahan et al (US Publication 20180103899A1), further in view of Mulqueeny et al (US Publication 20120037159A1), further in view of Wong (US Publication 20170364653, further in view of Maguire et al (WIPO Publication WO2015085182A1). 

Regarding Claim 7,  Wang/Cahan/Mulqueeny/Wong do not disclose, but Maguire, which is directed to a crowd-sourced computer implemented methods and systems of collecting and transforming portable device data, does teach the mobile electronic device is configured to automatically collect data and to transmit data to a server when a predetermined event-based condition is met ([0008] teaches “system including an electronic device including a sensor configured to collect data, the device configured to begin collection of data based on a command from a user of the electronic device; and a server configured to issue a command to the electronic device to turn on the sensor and transmit data collected by the sensor to the server without any input by the user of the electronic device when a condition is met”). 
	Wang/Cahan/Mulqueeny/Wong teach a system of measuring a change in resistance via strain sensors to detect an adverse respiratory condition, but do not disclose automatically collecting and transmitting data to a server when a predetermined condition is met.  Maguire teaches a crowd-sourcing application automatically collects data and transmits it to a server, which can be used for creating heat maps to increase situational awareness for potential location-specific issues such as asthma attacks. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined system of Wang/Cahan/Mulqueeny/Wong with the teachings of Maguire, in order to automatically generate notifications to users (Maguire [0028]). 

Regarding Claim 11, Wang/Cahan/Mulqueeny/Wong disclose the limitations of Claim 1: 
A plurality of mobile medical devices according to claim 1 (Reference Claim 1 above).  
Wang/Cahan/Mulqueeny/Wong do not teach the following, but Maguire, which is directed to a crowd-sourced computer implemented methods and systems of collecting and transforming portable device data, does teach: 
A server for integrating data collected by the plurality of mobile medical devices ([0026] teaches “Server 20 receives data from a plurality of user device…Thus device 30 includes a sensor such as a microphone and a camera, device 40 includes a sensor such as a microphone and a keyboard for receiving text data that may be embodied by a touchscreen displaying the keyboard, device 50 includes a sensor such as a thermometer, and device 60 includes a device such as a global positioning system (GPS) sensor. Devices 30, 40, 50, and 60 may be smartphones, tablets, digital cameras, laptop or desktop computers or any other electronic device capable of collecting and transmitting this data. Further, any of the user devices 30, 40, 50, and 60 may include more than one sensor, or all of the sensors listed above”; [0009] teaches that the server is capable of integrating data collected (to create a map).   
Maguire teaches a system that integrates data captured from various mobile devices, but does not teach that these are “mobile medical devices”.  Wang teaches a wearable medical device, e.g., a mobile medical device, that measures strain when applied to a patient’s skin, from which data can be collected.  It would be obvious to substitute the wearable medical device of Wang into the system of Maguire, as it is simply substituting a known component that provides data. The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.
a receiver configured to receive data transmitted from the plurality of mobile medical devices ([0026] “a receiver for receiving data from devices 30, 40, 50, and 60”), the received data being collected and processed by the strain sensors and processors of the plurality of mobile electronic devices ([0026] teaches “Server 20 receives data from a plurality of user devices such as image and video data from device 30, voice and text data from device 40, temperature and other data from device 50, and location, altitude, and speed data from device 60”; [0026] further discloses collection of data by sensors: “device 30 includes a sensor such as a microphone and a camera, device 40 includes a sensor such as a microphone and a keyboard…device 50 includes a sensor such as a thermometer, and device 60 includes a  each of devices 30, 40, 50, and 60 will include at least one sensor, a processor, memory, a transmitter for transmitting the data to server 20, and a receiver for receiving data from server 20”);
Maguire teaches a system that integrates data captured from various mobile devices via sensors, but does not teach that these are “strain sensors”.  Wang teaches a strain sensor, that measures strain when applied to a patient’s skin, from which data can be collected.  It would be obvious to substitute the strain sensor of Wang into the system of Maguire, as it is simply substituting a known component that provides sensor data. The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.
an analytic engine configured to integrate data ([0029] teaches “Complex event modeler 70 is the analytic engine inside the server 20 that allows thousands to millions of data feeds to come in from the EPDs” received from the plurality of mobile medical devices to create or update a map ([0009] teaches “a server configured to receive data from the electronic device, to create a map using the data, and to transmit the map to the electronic device”) indicating respiratory condition information in connection with a plurality of users; [0095] teaches “In certain instances, the system generates exposure level maps (heat maps) of air quality data (e.g., respiratory condition information) collected from active devices in real time. The generated map can then be transmitted directly back to the users of the devices themselves” 
and a transmitter ([0026] teaches “transmitter for transmitting data to devices 30, 40, 50, and 60”) configured to transmit the map to the plurality of mobile medical devices of the plurality of users ([0095] In certain instances, the system generates exposure level maps (heat maps) of air quality data collected from active devices in real time. The generated map can then be transmitted directly back to the users of the devices themselves”), wherein the map indicates a respiratory condition to the plurality of users of the mobile medical devices; ([0074] teaches monitoring for a certain number of flu reports (e.g., a respiratory condition) and alerting nearby app users; [0084] teaches “Additional RSS feed data for pollen count, heat index, health warnings, etc. would also be overlaid onto the SNEEZES heat maps 1390 to create a holistic public health snapshot informed by multiple sources including SNEEZES users. This enhanced level of syndromic situational awareness could prevent issues like asthma attacks in areas where heat, pollen, and other events may trigger an attack”. 
Wang/Cahan/Mulqueeny/Wong discloses a system utilizing sensors worn by an individual to measure change in resistance indicative of an adverse respiratory condition, but do not explicitly disclose incorporating a plurality of mobile medical devices and a server for integrating data obtained by the devices, comprising a receiver for receiving data, an analytic engine for integrating data to create a map indicating a respiratory condition, and a transmitter to transmit the map indicating a respiratory condition. Maguire teaches a crowd-sourcing application that can be used for receiving data from a plurality of users, analyzing the information to create a map indicating a respiratory condition, and transmitting the map to the plurality of mobile devices. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined system of Wang/Cahan/Mulqueeny/Wong with the teachings of Maguire, in order to in order to publish near-real-time crowdsourced data regarding health-related warnings that can be updated continuously by users (Maguire [0007]).  

Regarding Claim 12, Wang/Cahan/Mulqueeny/Wong/Maguire disclose the limitations of Claim 11.  Maguire further discloses the map is a heat map ([0070] discloses “The SNEEZES system thus includes a data collection, transformation and action ecosystem that includes a) an app front end for data collection where the data is provided by end users voluntarily about their general health from EPD 1350, b) a hosted cloud-based enterprise service bus (ESB) for data 
Wang/Cahan/Mulqueeny/Wong/Maguire discloses a system utilizing sensors worn by an individual to measure change in resistance indicative of an adverse respiratory condition and using the information in a crowd sourced application. Wang/Cahan/Mulqueeny/Wong do not explicitly teach using a heat map, but Maguire does. 
Therefore, it would have been obvious to further modify the combined teachings of Wang/Cahan/Mulqueeny/Wong/Maguire with these teachings of Maguire, to use a crowd-sourcing application showing a heat map of collected data, to show graphical representation of data collected where individual values contained in a matrix are represented as colors, such that the heat maps may represent instances of people reporting feeling unwell (Maguire [0070]). 

Regarding Claim 13, Wang/Cahan/Mulqueeny/Wong do not teach, but Maguire, which is directed to a crowd-sourced computer implemented methods and systems of collecting and transforming portable device data, does teach the server comprises a machine learning module to detect an adverse regional respiratory event ([0074] teaches “In another embodiment, an initial threshold can be set in a complex event modeling tool within ESB 1320 such that if more than 100 unique SNEEZES app users report flu symptoms within 50 miles of each other it will trigger the control system to do a web search of that area for reports of flu. If both conditions are met, ESB 1320 will send an alert to the EPD 1350 of all SNEEZES app users in the area to warn of increased possibility of the flu”, where flu is an adverse respiratory event.” 
Wang/Cahan/Mulqueeny/Wong/Maguire discloses a system utilizing sensors worn by an individual to measure change in resistance indicative of an adverse respiratory condition and using the information in a crowd sourced application. Wang/Cahan/Mulqueeny/Wong do not explicitly teach using a machine learning module to detect an adverse event in a crowd sourced 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined system of Wang/Cahan/Mulqueeny/Wong/Maguire with these teachings of Maguire, so that users may be alerted of an adverse event associated in an area (Maguire [0074]).  

Regarding Claim 16, Wang/Cahan/Mulqueeny/Wong do not teach, but Maguire, which is directed to a crowd-sourced computer implemented methods and systems of collecting and transforming portable device data, does teach the server is further configured to analyze the data collected from the mobile electronic devices ([0026] teaches “Server 20 receives data from a plurality of user devices”; [0028] teaches “Server 20 may include a complex event modeler 70 and a predictive modeling tool 80 which analyzes the data received from the devices)” to determine a further event or a next likely scenario (Maguire [0030] teaches “Predictive modeling tool 80 is the analytic engine inside the server 20 that takes the alerts and data from the complex event modeler 70 and then "predicts" the next likely group of scenarios”). 
Wang/Cahan/Mulqueeny/Wong/Maguire disclose a system utilizing sensors worn by an individual to measure change in resistance indicative of an adverse respiratory condition and using the information in a crowd sourced application. Wang/Cahan/Mulqueeny/Wong do not explicitly teach analyzing data collected to determine a further event, but Maguire does teach a crowd-sourcing application that utilizes collected data and a predictive modeling tool to predict the next likely group of scenarios.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined system of 

Regarding Claim 19, Wang/Cahan/Mulqueeny/Wong do not teach, but Maguire, which is directed to a crowd-sourced computer implemented methods and systems of collecting and transforming portable device data, does teach the respiration monitoring system is configured to provide to one or more user display devices a report indicating a geographic location of one or more adverse respiratory events ([0074] teaches “if more than 100 unique SNEEZES app users report flu symptoms within 50 miles of each other…ESB 1320 will send an alert to the EPD 1350 of all SNEEZES app users in the area to warn of increased possibility of the flu” where flu is a type of adverse respiratory event; [0078] “The heat map 1630 shows different colors based on health conditions in that locality”).  
Wang/Cahan/Mulqueeny/Wong/Maguire disclose a system utilizing sensors worn by an individual to measure change in resistance indicative of an adverse respiratory condition and using the information in a crowd sourced application. Wang/Cahan/Mulqueeny/Wong do not explicitly teach displaying a report indicating a geographic location of one or more adverse respiratory events, but Maguire teaches a crowd-sourcing application that can be used for reporting data and creating maps related to an adverse respiratory event.   
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined system of Wang/Cahan/Mulqueeny/Wong/Maguire with these teachings of Maguire, to warn individuals in the area of an increased possibility of adverse respiratory event (Maguire [0074]). 
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wearable and Highly Sensitive Graphene Strain Sensors for Human Motion Monitoring, April 2014) in view of Cahan et al (US Publication 20180103899A1), further in view of Mulqueeny et al (US Publication 20120037159A1), further in view of Wong (US Publication 20170364653), further in view of Kim et. al. (US Publication 20170023509A1). 

Regarding Claim 8, Wang/Cahan/Mulqueeny/Wong do not disclose the following, but Kim, which is directed to a crowd-sourced wearable sensor system, does teach the following: the mobile electronic device ([0025] “user device may comprise a mobile device” comprises a crowd sourcing application ([0035] “a crowdsourced wearable sensor system for personal air quality monitoring applications”) configured to receive data from the sensor attachment module ([0082] “the smartphone 325 has an application 326 that allows it to communicate with the wearable sensor device 314 through a Bluetooth transmission protocol”) to transmit data to a server ([0085] “the mobile device 325 communicates to a server in the cloud 335”)  and to receive data from the server [0087] “the mobile device 325 receives and visualizes a localized map from the server 335”).
Wang/Cahan/Mulqueeny/Wong teach a system of obtaining strain sensor measurements from a sensor, measuring resistance change to determine if the signal is indicative of an adverse respiratory event, and increasing sampling frequency when an adverse event is detected, but do not teach that the system can be used in a crowd sourcing application to send and receive data.  Kim does teach using a wearable sensor system in a crowd sourcing application that communicates with a server to send and receive data.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Wang/Cahan/Mulqueeny/Wong with these teachings of Kim to use the data collected from individuals in a crowd-sourced application, with the motivation of allowing  taking advantage of a plurality of individuals wearing sensors (“crowd-sourcing”) to obtain needed data from a group of people using the sensors to provide multiple data points of monitoring (Kim [0035]) and to allow users to obtain real-time alerts (Kim [0040]).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wearable and Highly Sensitive Graphene Strain Sensors for Human Motion Monitoring, April 2014) in view of Cahan et al (US Publication 20180103899A1), further in view of Mulqueeny et al (US Publication 20120037159A1), further in view of Wong (US Publication 20170364653, further in view of Shouldice (WO2017032873A2).   

Regarding Claim 9, Wang/Cahan/Mulqueeny/Wong do not teach, but Shouldice, which is directed to a crowd-sourced method and system for managing a disease such as a chronic respiratory disease, does teach the crowd sourcing application is configured to permit a user to manually tag an event or to enter descriptive data regarding an event ([49] teaches “The trend monitoring may include determining a user specific trigger based on manually entered feedback from the user”).  
Wang/Cahan/Mulqueeny/Wong teach a system of measuring a change in resistance via strain sensors to detect an adverse respiratory condition, but do not disclose automatically collecting and transmitting data to a server when a predetermined condition is met, but does not explicitly disclose permitting a user to manually tag an event or enter descriptive data about an event in a crowd sourcing application.  Shouldice teaches a method of using sensors to analyzing physiological and environmental parameters to detect a trigger pattern indicative of potentially exacerbating a chronic respiratory disease. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined system of Wang/Cahan/Mulqueeny/Wong with the teachings of Shouldice, to allow the user to manually enter information that is combined with physiological data, geographical data, environmental data, or other data (Shouldice [110]) to determine trends for when there may be an increased risk of a respiratory condition such as asthma (Shouldice [0154]).  

Claims 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wearable and Highly Sensitive Graphene Strain Sensors for Human Motion Monitoring, April 2014) in view of Cahan et al (US Publication 20180103899A1), further in view of Mulqueeny et al (US Publication 20120037159A1), further in view of Wong (US Publication 20170364653, further in view of Maguire et al (WIPO Publication WO2015085182A1, further in view of Shouldice (WO2017032873A2). 

Regarding Claim 14, Wang/Cahan/Mulqueeny/Wong/Maguire do not disclose the following, but Shouldice, which is directed to a crowd-sourced method and system for managing a disease such as a chronic respiratory disease, does teach the machine learning module is configured to detect an asthmatic event ([155] teaches “Trend monitoring may involve learning from a wider set of data… the system can learn subject specific triggers (e.g., a state of affairs represented by collected data that lead to an exacerbation event(s) for the user)”; [156] teaches “If trends are recognized that are indicative of a worsening of condition (e.g., a risk factor for an asthma attack or a COPD exacerbation), then the system can proactively alert the user and/or medical system”. Machine learning is further detailed in [210] and [215]; [207] teaches “the system is capable of taking an algorithmic approach to predict immediate occurrences, e.g., condition (disease) detection as it is happening or just about to happen”).  
	Wang/Cahan/Mulqueeny/Wong/Maguire discloses a system utilizing strain sensors for measuring resistance to determine that an adverse respiratory event is occurring, combined with a crowd-sourcing application, to send alerts to users showing maps of areas with poor air quality, so sensitive individuals can potentially avoid those areas, but do not explicitly teach using machine learning to detect an asthmatic event.  Shouldice teaches a system and method to assist with chronic respiratory conditions by assessing trends in physiological conditions environmental conditions to detect possible exacerbation in their condition.  


Regarding Claim 15, Wang/Cahan/Mulqueeny/Wong/Maguire do not disclose the following, but Shouldice, which is directed to a crowd-sourced method and system for managing a disease such as a chronic respiratory disease, does teach the following: 
train a respiratory distress detection model using machine learning techniques and one or more sets of training data ([215] teaches “If a large training dataset (labelled data) is available, a supervised classification system may be employed, whereby the training dataset is provided to the system to produce model parameters. Where there is training data, but the dataset is not as large, a semi-supervised or unsupervised learning feature hierarchy (e.g., "deep learning" using neural networks) approach with techniques such as sparse coding (e.g., LCC local coordinate coding, drawn from the image processing field) or other, may be employed”; 
automatically detect an instance of suspected respiratory distress by an entity using the respiratory distress detection model ([215] teaches “If a large training dataset (labelled data) is available, a supervised classification system may be employed, whereby the training dataset is provided to the system to produce model parameters”; [216] training data may be input into the system in order to improve the system's learning ability, and capability to detect risks in the user's health; [222] teaches “At 614, the system may flag risky conditions, such as those conditions that indicate an abnormal condition (e.g., severity, or an increase in severity, of the COPD condition) based on the monitored parameters. The system may also be and
updating the respiratory distress detection model using at least a portion of the automatically detected instance of suspected respiratory distress by the entity ([0105] “The system may be programmed to learn the user's behaviors, triggers and symptoms, e.g., use current and previous parameters (prior knowledge) of the user and environmental cues to prompt action such as flagging an alert or delivering therapy. For example, the system may be configured to detect an elevated breathing rate, or progression from deeper to shallower breathing patterns (indicative of breathlessness as might be reported by the person), or periodic (such as Cheyne Stokes Respiration) patterns in the breathing waveform over time. Additionally, the system may be configured to detect coughing during the day or at night (e.g., in REM sleep later in the night versus in deep sleep, and the impact on sleep architecture; as an aside, sneezing would not be expected in REM sleep due to REM atonia), and particular patterns of wheezing, particularly during expiration”) and machine learning techniques for use in detecting a second instance of suspected respiratory distress  ([155] teaches “Trend monitoring may involve learning from a wider set of data, derived from the broader population, about risk factors; such risk factors may be localized areas of airborne irritants, seasonal factors, local weather factors (including forecasting data), room environmental data, exercise levels, breathing patterns, cardiac patterns (including breathing waveforms and acoustic characteristics such as cough, sneezing and wheezing), changes in skin temperature, skin coloration, sleep quality changes, and blood pressure. Additionally, the system can learn subject specific triggers (e.g., a state of affairs represented by collected data that lead to an exacerbation event(s) for the user) that may not be seen in the wider population, by utilizing feedback from the user (e.g., from a questionnaire); [237] teaches detecting a second instance of respiratory distress: “The system can also detect and record initial asthma trigger parameters which led to an asthma attack (sensed physiological conditions, location, and environmental / subsequent airway obstruction (e.g., within 3 to 8 hours) after the initial exposure to these parameters”); [216] “The system may further be capable of continually updating risk analysis of the user based on the monitored parameters”. 
Wang/Cahan/Mulqueeny/Wong/Maguire discloses a system utilizing strain sensors for measuring resistance to determine that an adverse respiratory event is occurring, combined with a crowd-sourcing application, to send alerts to users showing maps of areas with poor air quality, so sensitive individuals can potentially avoid those areas, but do not explicitly teach using machine learning to train a respiratory distress model, automatically detect an instance of suspected respiratory distress, and update the model using a portion of the automatically detected instance of suspected respiratory distress, but Shouldice does teach a method and system that uses sensors to analyzing physiological and environmental parameters, in addition to machine learning, to detect triggers for onset or exacerbation of a respiratory condition. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined system of Wang/Cahan/Mulqueeny/Wong/Maguire with the teaching of Shouldice, so that system would be capable of learning specific triggers to proactively alert the user prior to the onset of an adverse respiratory event (Shouldice [155]). 

Regarding Claim 18, Wang/Cahan/Mulqueeny/Wong/Maguire do not disclose, but Shouldice, which is directed to a crowd-sourced method and system for managing a disease such as a chronic respiratory disease, does teach further comprising a database, the server being in communication with the database to store the indication of the adverse respiratory event. ([0076] teaches “one or more servers, with one or more processors, may be configured to perform any one or more of the aspects of the methods described herein”; [204] teaches “Utilizing location data from one or a multitude of users…a database of location aware asthma areas, based on time and location, may be built”; [205] teaches “it is possible to use 
Wang/Cahan/Mulqueeny/Wong/Maguire disclose a system utilizing strain sensors for measuring resistance to determine that an adverse respiratory event is occurring, combined with a crowd-sourcing application, to send alerts to users, but do not explicitly teach using a database to store the indication of the adverse respiratory event. Shouldice does teach using a database to store subject-reported information about respiratory conditions in a database. . 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined system of Wang/Cahan/Mulqueeny/Wong/Maguire with the teaching of Shouldice, so that the system algorithm for detecting adverse events can draw on historical events in the database (Shouldice [207]). 

Response to Applicant’s Remarks/Arguments

Drawing/Specification Objections
	Drawing/Specification objections are withdrawn in light of submission of Fig. 4 with corrected label and updated paragraph of Specification to account for label.  

112(b) Rejections
Prior 112(b) Rejections of Claim 1 is withdrawn in light of Applicant’s amendment to the claim. 
112(b) Rejections of Claims 2 and 10 are moot as Applicant has canceled these claims.  The 112(b) section has been updated to address amended claim language.  

103 Rejections


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626